Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on November 23rd, 2020.  Claims 1-20 are pending.  Claims 14 and 15 are withdrawn from consideration.  Claims 16-20 are newly-added.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 



Claim(s) 1, 3-11, and 13 is/are rejected under 35 USC 102a1 as being anticipated by Johansson et al. (US 2010/0129623), hereafter Johansson, or, alternatively, under 35 U.S.C. 103 as being unpatenatble over Johansson in view of Maznichenko et al. (US 2015/0077743), hereafter Maznichenko.
With regard to claim, 1 Johansson discloses a SERS sensor comprising a nanostructured surface 10/11 having a first peak (see the pillars 11 with peaks in the area of item ‘12’ fig. 4, 5, & 7, for example) , a second peak (at an adjacent pillar and likewise having its own second peak) and a valley (see the valley drop-off connecting adjacent peaks in the figures), and a non-stoichiometric oxide layer 12 (e.g. TiO2 as in claim 7 wherein titanium is a transition metal ) having a first portion on the first peak and a second portion on the second peak (see pars. [0029-0034,0051-0066], figs. 4c,d;5c,d, for example).  Johansson further disclose a method for forming the SERS sensor which comprises providing a nanostructured surface having a first peak, a second peak and a valley between the first peak and the second peak and forming a non-stoichiometric oxide layer having a first portion on the first peak and a second portion on the second peak. With regard to claim 3, Johansson discloses that the valley omits the non-stoichiometric oxide layer (see fig. 7c, for example) as claimed. With regards to claims 4 and 9, Johansson discloses that such peaks are provided by first and second pillars 11, as claimed.  With regards to claims 5 and 13, Johansson discloses that the first pillar 

If Johansson is not taken as providing a nonstoichiometric oxide layer as claimed, than such a modification would have been obvious to one of ordinary skill in the art.
Maznichenko discloses developing titanium surfaces to be SERS active Maznichenko discloses nanoparticles spread across the surface and comprise titanium based nanofiber nanoparticles that are in the form of any one or combination of anatase, rutile, and amorphous titania phases for providing an array of sensor locations exhibiting SERS activity (pars. [0010,0015,0017,0020], claim 10, for example).
Thereby, it would have been obvious to one of ordinary skill in the art to modify the SERS sensor of Johansson to utilize titanium in the amorphous phase so as to provide a nonstoichiometric form and providing such a disclosed, developed titanium surface to be SERS active so as to provide a likewise desired SERS sensor which favorably provides for both of a SERS effect and an arrangement which affords a self-cleaning by photo-irradiation that yields a sensitive and accurate sensor arrangement.

Claims 2 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (and in view of Maznichenko), in view of/in further view of (as applied to claims 1, 3-11, and 13 above) Wang (USPN 8,958,070).
Johansson/Maznichenko does not specifically disclose that the non-stoichiometric oxide layer continuously extends from the first peak, across the valley, to the second peak, as in cl. 2.
Johansson/Maznichenko does not specifically disclose that the first and second peaks have pointed tips or pyramids, or being conical, as in cls. 16-18.
Johansson/Maznichenko does not specifically disclose that the first peak has a first base with a first width and a second peak with a second width different than the first width, as in cl. 19.
Johansson/Maznichenko does not specifically disclose that the first peak and second peak are formed from a polymer as in cl. 20.

Wang discloses a multi-layer variable microstructure for sensing a substance (abstract).  Wang discloses that the non-stoichiometric oxide layer 1810 continuously extends from the first peak, across the valley, to the second peak (lines 7-36, col. 19,, fig. 18, for example).  Wang further disclose that the peaks have first and second pointed tips, are conical, or comprise first and second pyramids, and wherein the first and second peaks are formed from a polymer.  Wang further discloses that the protrusions can have widths in a range from about 1 nanometer to 20 micrometers (lines 53-67, col. 1, lines 54-62, col. 2, lines 33-67, col. 22, figs. 21-24, for example).

Further, it would have been obvious to one of ordinary skill in the art to have first and second peaks with first second pointed tips, or being conical, or being pyramids, and having base widths that are different from one another such as taught by Wang in order to provide obvious, alternative shapes to the peaks and sizing to the bases which allow for various sizing and thereby different absorbing surfaces and surface areas that are formed for non-contamination and allowing Raman scattering to be conducted, as likewise appreciated to the similar device in Johansson/Maznichenko and is seen as an obvious engineering design modification absent a showing of a criticality or unexpected results arising otherwise.  Further, it would have been obvious to one of ordinary skill in the art to have the first and second peaks formed from a polymer such as taught by Wang in order to provide an obvious alternative material of construction that is stable, machineable and receptive to the deposited layers for a SERS sensor that would likewise be appreciated in the similar device of Johansson/Maznichenko.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (and in view of Maznichenko),  in view of/in further view of (as applied to claims 1, 3-11, and 13 above) Li et al. (US 2006/0054881), hereafter Li.

Li discloses SERS-active structures including nanowires (abstract).  Li discloses forming a SERS-active substrate in which an oxide layer is deposited and then removed in portions so as to provide distinct islands with peaks that are separated from one another (pars. [0032-0037], figs. 4A-G, for example).
It would have been obvious to one of ordinary skill in the art to modify Johansson to remove portions of the nonstoichiometric oxide layer so as to form distinct islands separated from one another such as taught by Li in order to provide an alternative arrangement in which the analysis area is limited to the peaks which are openly and completely exposed for particular optical investigations thereat.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (and in view of Maznichenko),  in view of/in further view of (as applied to claims 1, 3-11, and 13 above) Koskenmaki (USPN 4,904,526).
Johansson/Maznichenko does not specifically disclose that the first peak and second peak are formed from a polymer.
Koskenmaki discloses forming metal oxide films on a substrate, wherein polymers suitable for deposition of the metal oxide film comprise polymers such as polycarbonates, polyamides, polypropylene, and PVC (line 50, col. 2 – line 12, col. 3, for example).
.




Response to Amendment
The Declaration under 37 CFR 1.132 filed November 23rd, 2020 is insufficient to overcome the rejection of claims 1-13 based upon Johnasson alone under 35 USC 102 with respect to claims 1, 3-11, and 13, and claims 2 and 12 under 35 USC 103 over Johansson in view of the additionally-cited prior art as set forth in the last Office action because: 
Examiner fully acknowledges arguments numbered 4-7.
Notably, Applicant asserts that the cited titanium oxide in Johansson is not nonstoichiometric, and nonstoichiometric oxides are indicated by a subscript x or a number-x.  Applicant further notes Appendix A as showing that such titanium oxide in Johansson is not necessarily nonstoichiometric.

Lastly, Applicant points to Nanoscale Horiz. (Appendix B) as a showing to TiO2 nanostructures have been only used as a substrate decorated with plasmonic noble metals for SERS applications, as current TiO2 based nanomaterials do not exhibit SERS activity. 
Applicant further notes that, in contrast, the current method and apparatus of the instant-application use nonstoichiometric TiO2 to achieve SERS enhancement, reducing or eliminating any requirement for precious or noble metals such as silver, gold, palladium, rhodium, iridium, or copper.

To this end, Examiner notes the disclosure in Johansson discloses metal oxides, such as zinc oxide, titanium oxide, or tin oxide, and acknowledges titanium oxide and its various form (pars. [0060,0065], for example), wherein it is known that titanium oxide has an anatase (exemplified), rutile, amorphous, and brookite form. 
Further, pars. [0023,0028-0034,0078] of Johansson provides disclosure in which the titanium oxide is provided an arrangement with free-standing titanium oxide nanotubes/nanorods with deposited nanoparticles (e.g. on or in the tube walls) is provided for a SERS surface and such disclosure provides a showing in which the titanium oxide is not merely realized in a substrate as cited with Appendix B.  
Additionally, the provision and assertion to the deposited noble metal nanoparticles providing for the SERS response is unpersuasively found as Johansson 
  
Additionally, the present claims do not preclude the use of noble metals in establishing the sought SERS sensor.
Lastly,  Examiner notes herein that a secondary showing is provided, as discussed above in the body of the action, in which this nonstoichiometric nature to the titanium and providing SERS is further seen through the cited and analogous prior art of Maznichenko (US 2015/0077743) who discloses developing titanium surfaces to be SERS active, wherein Maznichenko discloses nanoparticles spread across the surface and comprise titanium based nanofiber nanoparticles that are in the form of any one or combination of anatase, rutile, and amorphous titania phases for providing an array of sensor locations exhibiting SERS activity, wherein at least the amorphous titania phase provides a nonstoichiometric form  (pars. [0010,0015,0017,0020], claim 10, for example).



Response to Arguments
Applicant's arguments filed November 23rd, 2020 have been fully considered but they are not persuasive.
Examiner refers Applicant to the above remarks and discussion made in the response to Applicant’s Declaration.
It is further noted therein that a new grounds of rejection has been presented herein in view of Applicant’s filed Declaration, and introduces the prior art of Maznichenko, which alternatively provides to obviate any such deficiency in Johansson in providing a nonstoichiometric oxide layer, as claimed.
Additionally and to this end, it remains that claims 14 and 15 will be withdrawn from consideration as such feature does not make a contribution over the prior art.
Newly-added claims 16-20 are rejected with respect to the above-cited prior art and for the reasons discussed therein in the body of the action.

Conclusion
Applicant's amendment, as given in view of the Declaration filed under 37 CFR 1.132 and with respect to newly-added claims 16-20, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

/NEIL N TURK/           Primary Examiner, Art Unit 1798